The appellant, in his petition for a rehearing, raises two objections, mainly, to the opinion filed herein on October 2, 1930.
1. That the appellant as an officer of the banking institutions involved is not responsible personally for the acts of mismanagement alleged in the complaint.
2. That the opinion does not pass upon the third ground of demurrer, the alleged misjoinder of divers causes of action.
As to the first ground, it seems necessary only to refer to the statement contained in the printed brief of counsel for the petitioner which quotes an extract from the case ofStewart v. Ficken, 151 S.C. 424, 149 S.E., 164:
"We recognize, of course, that,
"`If the mismanagement of the directors (or Ficken here) has caused a particular loss to an individual general creditor, depositor or stockholder, the liability is an asset of such injured individual remediable by an action in his name.'"
As to the second ground:
Under the order of the Circuit Court all of the assets of the South Carolina Loan  Trust Company, and Security Corporation were transferred to the defendant, the Mortgage Loan Company; which assumed to the extent of those assets all of the liabilities of the two corporations. Their assets were commingled in that company, and their identity as to source was lost, and out of those assets as a whole the liabilities of both banks were to be paid. Thus the liabilities became likewise merged, and the causes of action against the Mortgage Loan Company, based on claims which were to be paid out of those assets and origination in the actionable acts of either of the banks for which before the transfer it and its officers might have been jointly sued, became merged into one claim representing the liability of the Mortgage Loan Company, and in connection therewith the liability of the officer of either or both banks who could have *Page 368 
been made a party defendant if the separate suits had been brought against each bank before creation of the Mortgage Loan Company. We are conscious of the fact that a rather curious situation has been created, but it was done by order of Court with consent of all interested parties, including Ficken, who, by his payment of $100,000 into the treasury of that company in discharge of his and Security Corporation's statutory stockholders' liability, was one of the main factors in its creation. Therefore, in considering the suit against the Mortgage Loan Company, the separate identity of the two banks as such disappears as party defendant, but the liability of the officers of those banks still exists, and they can be joined in the one suit against the loan company if they could have been joined as defendants in separate suits against the banks before the creation of the loan company. So, while it might not have been proper to have instituted a joint suit against South Carolina Loan 
Trust Company, Security Corporation, and their officer, H.H. Ficken, the disability disappears in the suit against the Mortgage Loan Company and Ficken, the officer of the two banks, for whose liabilities that company has become responsible to the extent of its assets.
Therefore the objection that the alleged causes of action against Ficken must fall because as to some he was as an officer of South Carolina Loan  Trust Company and as to others as an officer of Security Corporation, is no more tenable than if the Mortgage Loan Company were to raise the same objection to this complaint on the ground that several causes of action are united because as to the Indian Realty Company transaction the South Carolina Loan  Trust Company and its officer was the offender, while as to the others the breach of duty was that of Security Corporation and its officer.
The petition is therefore dismissed. *Page 369